Citation Nr: 1636392	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  09-44 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include schedular and extraschedular entitlement.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In November 2013, the Board found that a claim for a TDIU was raised by the record as part and parcel of the PTSD claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  It then remanded the issue for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's November 2013 remand instructions by sending the Veteran a May 2015 notification letter of the information and evidence necessary to substantiate his claim and the type of information and evidence the VA would seek to obtain and that which he was expected to provide.  The AOJ also associated updated treatment records to the claims file, specifically in February 2015 and January 2016; provided a VA examination in March 2015; and adjudicated the issue of entitlement to a TDIU in a January 2016 rating decision and February 2016 Supplemental Statement of the Case.

The issue of TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDING OF FACT

For the entire period on appeal, the schedular criteria for a TDIU are not met.


CONCLUSION OF LAW

The criteria for a TDIU have not been met on a schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, required notice was provided in a May 2015 letter.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA treatment records have been obtained.  Also, the Veteran was provided a VA examination in March 2015.  This examination and its associated report are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the combined service-connected disability rating is 50 percent from September 12, 2005; and 60 percent from June 30, 2014.  This is based on separate ratings of 50 percent for service-connected posttraumatic stress disorder (PTSD) from September 12, 2005; noncompensable rating for service-connected lung cancer, effective June 30, 2014; and 10 percent rating for service-connected scar of the right chest wall, effective June 30, 2014.

As the Veteran's combined disabilities do not meet the schedular rating requirement for a TDIU, the Board finds that entitlement to a TDIU on a schedular basis is not warranted.


ORDER

Entitlement to a TDIU on a schedular basis is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Pursuant to 38 C.F.R. § 4.16 (b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a), such case shall be submitted to the Director, Compensation Service, for extraschedular consideration.

For a veteran to prevail on a claim for a TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration shall be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran contends that his service-connected PTSD prevents him from securing or following any substantially gainful employment.  He reported that he graduated from high school in 1964 and had worked in pipeline construction until he was drafted in 1967 and upon returning from Vietnam in 1969.  He stated that he worked as an engineer consultant until 2007 and last worked full-time in February 2008, at which time he became too disabled to work.  He reported that he could not get along with his fellow workers and was forced to retire due to disability.  See VBMS, 6/11/15 VA 21-8940; 2/25/16 Correspondence.

VA treatment records reflect that the Veteran worked until February 2008, at which time he reportedly quit because he could not "handle it anymore."  He noted increased irritability and the inability to be around others.  See VBMS, 5/21/08 VA Treatment Records, p. 11.  In August 2008, a VA board-certified family psychiatric and mental health nurse practitioner found the Veteran to be "not employable" and advised him not to seek employment as his symptoms placed him at risk for harm to self as well as others.

A July 2011 VA PTSD examination report by a psychologist noted that the Veteran had been a consulting engineer for pipeline companies but had retired in 2008 due to age or duration of work and psychiatric problems.  Specifically, the Veteran reported having increased difficulty being around people and the stress of "getting everything done."  The VA examiner found that the Veteran's PTSD symptoms resulted in deficiencies at work, specifically difficulty with concentration and memory and poor interpersonal relationships and skills.

A March 2015 VA examination report by a psychologist stated that the evidence showed indications of occupational and social impairment with reduced reliability and productivity.  However, he opined that if the Veteran were to attempt work at this point, he would have difficulty with reliability and productivity due to intermittent irritability and anger outbursts, social withdrawal, and difficulties dealing with figures of authority.  Therefore, he opined that the Veteran would do best in an environment that involved task-oriented work in relative isolation or with very clear guidelines and limited interpersonal interaction.

In his February 2016 statement, the Veteran explained that his field of work did not allow for isolated work as it involved cooperating and working with others and therefore could be confrontational.  He also reported panic attacks more than once a week and very seldom going anywhere due to fear of having an attack.  See VBMS, 8/12/16 Appellate Brief.

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Board finds that there is competent evidence of record that the Veteran's service-connected disabilities have rendered him unable to secure and maintain a substantially gainful occupation.  The Board notes that the March 2015 VA examiner stated that the Veteran could work in a task-oriented and isolated environment and with limited interpersonal interaction.  However, the Veteran's whole career has been in pipeline construction and engineering, which requires coordination and communication with others.  Therefore, referral for consideration of an extraschedular rating is necessary.

Accordingly, the claim of entitlement to a TDIU on an extraschedular basis is REMANDED for the following action:

Refer the case to the Director, Compensation Service, to determine whether an extraschedular TDIU is warranted.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


